USCA4 Appeal: 22-1790      Doc: 9        Filed: 12/12/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1790


        CHIEF JAZZ ELYSE ESTELL EL, ex rel. Danette Elyse Whitaker,

                            Plaintiff - Appellant,

                     v.

        CITY OF GREENSBORO, N.C.; CHIEF BRIAN JAMES, acting in his official
        capacity and individual capacity; OFFICER ANDREW MULDOWNEY, acting in
        his official capacity as a CITY OF GREENSBORO, N.C. officer and individual
        capacity; OFFICER J. FEDER, acting in his official capacity as a CITY OF
        GREENSBORO, N.C. officer and individual capacity; OFFICER D. STOLLINGS,
        acting in his official capacity as a CITY OF GREENSBORO, N.C. police officer and
        individual capacity,

                            Defendants - Appellees.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:22-cv-00048-CCE-JEP)


        Submitted: November 30, 2022                                Decided: December 12, 2022


        Before AGEE and DIAZ, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Jazz Elyse Estell El, Appellant Pro Se. Andrea Dancy Harrell, CITY OF GREENSBORO
        LEGAL DEPARTMENT, Greensboro, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1790      Doc: 9         Filed: 12/12/2022    Pg: 2 of 2




        PER CURIAM:

               Jazz Elyse Estell El appeals the district court’s order denying relief on her civil

        complaint. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order. Estell El. v. City of Greensboro, No. 1:22-cv-00048-CCE-

        JEP (M.D.N.C. July 12, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    2